DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et al. (JP 2010195582 A).
As to claim 1, Nakao teaches a trimming device (40, 50) comprising: 
a moving unit (see figure 3A) including
a transport unit (3, 6, 5 in figure 1 and 42a, 43, 48 in figure 5) that transports a booklet which includes one or more sheets and which is folded in (1) half at a center portion of the booklet, with a folded portion of the booklet at a front (see figure 1),
a correction unit (4 and 41) that corrects a posture of the booklet in response to a leading end of the booklet transported by the transport unit abutting against the correction unit, the correction unit being capable of advancing to an abutting position on a path of the booklet and retracting from the path (page 7, paragraphs 3-4), and

a lower guide unit (42a and guide shown below it/along it in figure 5) that guides a lower surface of the booklet transported by the transport unit (page 8, paragraph 2); and
a cutting unit (50) that cuts a downstream fore edge portion of the booklet in the transport direction, the cutting unit being capable of advancing to the path of the booklet and retracting from the path of the booklet (page 8, paragraph 2), wherein
the upper guide unit (46) is configured such that a gap between the upper guide unit and the lower guide unit widens in accordance with a thickness of the booklet to allow the booklet to pass through the gap (page 8, paragraph 2, where the upper guide moves to press the sheet, which would be wider in accordance with the thickness of the booklet).
As to claim 10, Nakao et al. teaches wherein the upper guide unit (46) or the lower guide unit includes a member (actuation members shown in figure 5) that defines a minimum interval between the lower guide unit and the upper guide unit (where it is considered that the actuation members are a movement mechanism that define a minimum interval between the upper guide unit and the lower guide unit through the range of motion allowable by the actuation members).
As to claim 15, Nakao et al. teaches wherein the correction unit (4, 41) includes a pair of abutting portions (see figure 2) provided at two positions separated from each other in a width direction intersecting the transport direction of the booklet, two parts of the folded portion of the booklet which are separated from each other in the width direction abutting against the abutting portions (see figure 2).
As to claim 19, Nakao et al. teaches a post-processing device (figure 4 and page 6, paragraphs 3-4) comprising: a booklet manufacturing device that receives sequentially transported sheets, manufactures a booklet which includes one or more sheets and which is folded in half in a center portion of the booklet, and feeds the booklet with a folded portion of the booklet at a front (page 6, paragraph 3); and the trimming device according to claim 1 (as noted above in detail for claim 1) that receives the booklet fed from the booklet manufacturing device and trims the downstream fore edge portion of the booklet in the transport direction (figures 4-5 and page 6, paragraphs 3-4, note that the edge cut is considered to be the downstream fore edge of the booklet in correspondence to the disclosed fore edge trimming of instant figures 1, 3b, and 9-11 as well as instant paragraphs [0028]-[0029]).
As to claim 20, Nakao et al. teaches an image forming apparatus (copier of page 6, paragraphs 3-4) with a post-processing device, comprising: the post-processing device according to claim 19 (as noted above in detail for claim 19); and an image forming device that forms images on the sheets and transports the sheets on which the images are formed toward the post-processing device (page 6, paragraph 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (JP 2010195582 A) in view of Matsumo et al. (JP 2013119144 A).
As to claim 4, Nakao et al. teaches wherein the transport unit includes a lower transport unit (3, 6 in figure 1 and 42a in figure 5) that comes into contact with the lower surface of the booklet (figure 1), and an upper transport unit (5 in figure 1 and 43 in figure 5) that comes into contact with the upper surface of the booklet (figure 1), and an upstream portion of the upper guide unit (46) at the upstream position is supported by the upper transport unit (figure 5).
Nakao et al. does not explicitly teach the upper transport unit being capable of moving up and down, and an upstream portion of the upper guide unit at the upstream position moves up and down as the upper transport unit moves up and down.
Matsumo et al. teaches the upper transport unit (95, considered in combination to correspond to 5, 43 of Nakao et al.) being capable of moving up and down (figures 14 and 16), and an upstream portion of the upper guide unit (67, which includes 97, considered in combination to correspond to 46 of Nakao et al.) at the upstream position is supported by the upper transport unit and moves up and down as the upper transport unit moves up and down (figures 14 and 16).

As to claim 13, Nakao et al. as modified teaches wherein the upper guide unit (67 of Matsumoto et al.) or the lower guide unit includes a member that defines a minimum interval between the lower guide unit and the upper guide unit (where it is considered that the actuation members are a movement mechanism that define a minimum interval between the upper guide unit and the lower guide unit through the range of motion allowable by the actuation members).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (JP 2010195582 A) in view of Hayashi (JP 2010018396 A).
As to claim 16, Nakao et al. teaches all of the limitations of the claimed invention, as noted above for claim 15, except wherein the transport unit includes two sets of transport rollers, each set being provided at a respective one of the two positions separated from each other in the width direction which intersects the transport direction of the booklet, the two sets of transport rollers sandwiching the booklet from above and below.

It would have been obvious to one skilled in the art before the effective filing date to modify Nakao et al. to have wherein the transport unit includes two sets of transport rollers, each set being provided at a respective one of the two positions separated from each other in the width direction which intersects the transport direction of the booklet, the two sets of transport rollers sandwiching the booklet from above and below as taught by Hayashi because it is a well known arrangement allowing for the movement of the booklet while allowing smaller belts to be used with predictable results.
As to claim 17, Nakao et al. as modified teaches wherein when viewed from the transport direction of the booklet, each abutting portion (the pair of 663 flanking each 661 in figure 5 of Hayashi) and a respective one of the transport rollers (the respective 661 in figure 5 of Hayashi) at least partially overlap each other (figure 5 of Hayashi, where the abutting portion is considered to be the pair of portions 663, and that the set of such overlap the transport rollers location at 661).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (JP 2010195582 A) and Hayashi (JP 2010018396 A) as applied to claim 16 above, and further in view of Endo (US PGPub 2009/0221411 A1).
As to claim 18, Nakao et al. as modified teaches all of the limitations of claim 16, as noted above for claim 16, except explicitly teaching wherein the transport unit includes torque limiters that act on the two sets of transport rollers independently.
Endo teaches wherein the transport unit includes torque limiters that act on the two sets of transport rollers independently (paragraph [0054], note that in combination it is considered that torque limiters would be applied to both transport units such that they would act on the two sets of transport rollers driving each of the pairs of belts independently).
It would have been obvious to one skilled in the art before the effective filing date to modify Nakao et al. as modified to have wherein the transport unit includes torque limiters that act on the two sets of transport rollers independently as taught by Endo because it further facilitates the correction of the skew of the booklet (paragraph [0054]) while minimizing damage with predictable results.

Allowable Subject Matter
Claims 2, 3, 5-9, 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853